DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Acknowledgement is made of the response filed on January 18, 2022.  In that response, claims 1 and 4-7 were amended and claims 2 and 3 were cancelled.  Claims 1 and 4-7 are treated on the merits in this action.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Specification
The disclosure is objected to because of the following informalities: the ratio of the ephedra powder agent to the side effect-preventing powder agent is reversed in page 16, lines 7-10 (pre-grant publication US 2020/0345666, para.0043):
the weight ratio of the constitutional stable side-effect-preventing powder agent with respect to the ephedra powder was 8-10: 1 in Taeeumin, 9-11: 1 in Soeumin, and 8-10: 1 in Soyangin… (para.0043; emphasis added).  

Throughout the Specification, the ratio of 8-10:1 or 9-11:1 refer to the ratio of the weight ratio of the ephedra powder to the side effect-preventing powder agent (A:B , not the reverse as in the above passage (B:A) (para.0038, pre-grant publication US 2020/0345666, see  paras.0035, 0040, 0047-49, Table 4).  Paragraphs 0047-0049 disclose that “when the ratio of the ephedra 
Appropriate correction is required.  This issue is related to the rejections below of claims 1 and 6 under 35 U.S.C. 112.

Claim Objections
Claims 1 and 4-7 are objected to because of the following informalities:  “formulation to a tablet” is understood as a single tablet comprising the recited components.  However claim 5 recites up to “about 360 g” of ephedra powder agent alone, which defies that interpretation.  A single tablet that weight about 360 g, or above that with the side effect-preventing powder agent, does not appear palpable.  Figure 5 of disclosure indicates decoction of the ingredients and further processing before obtaining a tablet.  Therefore the claims appear to be “formulation” for subsequent tableting rather than “formulation to a tablet”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an herbal medicinal formulation for treating obesity which can be prescribed based on Sasang constitutional medicine, comprising: an ephedra powder agent of which ephedrine content is concentrated to 3.0 to 4.0 %; and a side effect-preventing powder agent for each constitution prescribed based on Sasang constitutional medicine in order to prevent a side effect of the ephedra powder agent, wherein a weight ratio of the ephedra powder agent and the side effect-preventing powder agent is 8:1 to 11:1 as in claim 1, does not reasonably provide enablement for herbal medicinal formulation for treating obesity which can be prescribed based on Sasang constitutional medicine, comprising: an ephedra powder agent of which ephedrine content is concentrated to 3.0 to 4.0 %; and a side effect-preventing powder agent for each constitution prescribed based on Sasang constitutional medicine in order to prevent a side effect of the ephedra powder agent, wherein a weight ratio of the side effect-preventing powder agent for each constitution with respect to the ephedra powder agent is 8-10:1 in Taeeumin , 9-11:1 in Soeumin, and 8-10:1 in Soyangin as recited in claim 6.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  Throughout the Specification, the ratio of 8-10:1 or 9-11:1 refer to the ratio of the weight ratio of the ephedra powder to the side effect-preventing powder agent (A:B , not the reverse as in the above passage (B:A) (para.0038, pre-grant publication US 2020/0345666, see  paras.0035, 0040, 0047-49, Table 4).  Table 4 and paragraphs 0047-0049 disclose that “when the ratio of the ephedra power and the side-effect-preventing powder agent for each constitution” is does not reasonably provide enablement for herbal medicinal formulation for treating obesity which can be prescribed based on Sasang constitutional medicine, comprising: an ephedra powder agent of which ephedrine content is concentrated to 3.0 to 4.0 %; and a side effect-preventing powder agent for each constitution prescribed based on Sasang constitutional medicine in order to prevent a side effect of the ephedra powder agent, wherein a weight ratio of the side effect-preventing powder agent for each constitution with respect to the ephedra powder agent is 8-10:1 in Taeeumin , 9-11:1 in Soeumin, and 8-10:1 in Soyangin as recited in claim 6.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein a weight ratio of the ephedra powder agent and the side-effect-preventing powder agent is 8:1 to 11:1”.   Here the “8” and “11” refer to “the ephedra powder agent”, and the “1” refers to “the side-effect-preventing powder agent” (see the objection to the Specification above).  Therefore in the formulation of claim 1, the ephedra powder agent weighs more than the side effect-preventing powder agent.  
However the side effect-preventing claim 1 and claim 4 recite otherwise or at the least raise confusion.  For Taeeumin for example in claim 1, the side effect-preventing powder includes “alisma 1, platycodon 1, …, and nelumbinis semen 2 as a weight ratio…”.  The recited ingredients of the side effect-preventing powder agent for Taeeumin, i.e., alisma, platycodon, puerariae, … , nelumbinis, add up to 14, which is greater than the 8 or the 11 in “wherein a weight ratio of the ephedra powder agent and the side-effect-preventing powder agent is 8:1 to 11:1”.  Using “a weight ratio” without qualifying a first weight ratio, a second weight ratio, or similar distinctions, raises confusion.  
Assuming for the purpose of examination that the intended ratio was the ratio of the ephedra power and the side-effect-preventing powder agent (A:B, not B:A), reciting “alisma 1 part by weight, platycodon 1 part by weight, …, nelumbinis semen 2 parts by weight”, and deleting “as a weight ratio” after these ingredients, could avoid the confusion due to “weight ratio”.  The same amendments would apply to the side effect-preventing powder agent for Soyangin (claim 1) and Soeumin (claim 4).

Claim 1 recites “when it is in a natural state”, which is unclear.  First it is unclear whether the “it” in this phrase is referring to the ephedra powder agent of the ephedrine content therein. 
Second, “natural state” is a relative term which renders the claim indefinite. The term “natural” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “Natural state” could include only the fresh or freshly harvested plant material from the Ephedra family, e.g., Ephedra sinica or ma huang.  Once it is dried, crushed, decocted, etc., is it still “in a natural state”?   
Claim 1 further recites “maintained constant at 3.0 to 4.0%”.   “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph”.  MPEP § 2173.05(p)(II) (citations omitted).  Claim 1 recites an “herbal medicinal formulation”, i.e., a product.  However the term “maintained” implies some step of use of the herbal medicinal formulation, after preparing the ephedra powder agent that contains a concentrated ephedrine content of 3.0 to 4.0%.  Furthermore it is unclear for how long the ephedrine content should remain at 3.0 to 4.0% or be “maintained” at that level. 

Regarding claim 4 which recites ingredients for the side effect-preventing powder agent for Soeumin, consistent with Taeeumin and Soyangin, the limitations should be in claim 1.  As noted in the Office action dated September 30, 202, claim 1 recites “prescribed based on Sasang constitutional medicine in order to prevent a side effect of the ephedra powder agent”.  As a component of the tablet, the boundaries of “prescribed based on Sasang constitutional medicine in order to prevent a side effect of the ephedra powder agent” is unclear with respect to Soeumin.  

Claim 5 recites “when an ephedrine content is constant at 3 to 4 %” in line 3.  This phrase appears redundant to “concentrated to be 3.0 to 4.0 %” and “maintained constant at 3.0 to 4.0%” in claim 1, lines 3-5.  Also “3 to 4 %” is broader than the “3.0 to 4.0 %” in claim 1 due to the absence of the significant digits (see the rejection below under 35 U.S.C. 112(d)).  
Claim 7 recites “a low-temperature vacuum …”.  The term “low-temperature” in claim 7 is a relative term which renders the claim indefinite. The term “low-temperature” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The disclosure contains vacuum concentration process at 50-55 °C (para.0093, pre-grant publication).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 5 recites “when an ephedrine content is constant at 3 to 4 %” in line 3.  As discussed above, this phrase appears redundant to “concentrated to be 3.0 to 4.0 %” and “maintained constant at 3.0 to 4.0%” in claim 1, lines 3-5.  Also “3 to 4 %” is broader than the “3.0 to 4.0 %” in claim 1 due to the absence of the significant digits.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 4-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258.  The examiner can normally be reached on weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. SARAH PARK/
Primary Examiner, Art Unit 1615